Citation Nr: 1141870	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for right knee disability, rated as 20 percent disabling for the period prior to September 4, 2008, and as 30 percent for the time period beginning on November 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to a rating in excess of 20 percent for right knee meniscectomy with synovial plica resection.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

The Board notes that in a subsequent October 2008 rating decision, the RO granted a temporary 100 percent rating for the right knee disability based on surgical or other treatment necessitating convalescence, effective September 4, 2008.  (The Veteran had a total knee replacement done on September 4, 2008.)  An evaluation of 100 percent was also assigned from November 1, 2008, which was noted to be based upon the prosthetic replacement of the knee.  Thereafter, a 30 percent rating was assigned, effective from November 1, 2009 because a minimum evaluation of 30 percent is granted following prosthetic replacement of the knee joint.  A rating in excess of 30 percent was denied.  As 30 percent is not the highest rating possible for this disability, the appeal continues following the grant of the 30 percent rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To Obtain Outstanding VA Treatment Records and To Afford the Veteran a New VA Examination.

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

The Veteran's service-connected right knee disability is rated as 20 percent disabling for the time period prior to September 4, 2008, and as 30 percent disabling beginning on November 1, 2009.  The disability is rated at 100 percent for the interim time period.  As noted above, the Veteran underwent a total right knee arthroplasty on September 4, 2008.

The medical evidence of record includes a May 9, 2007 VA orthopedic treatment record, which notes that the Veteran 's knee has gotten progressively worse over the past few years.  It is worse when he does a lot of standing and walking throughout the day.  He has symptoms of giving way.  He uses a brace, which he uses at work.  It gives him some support.  He takes an anti-inflammatory medication, which helps with the swelling, but not with the pain.  He does manual labor for his employment, and as such, he does a lot of lifting and walking, which is fairly strenuous for his knee.  Examination revealed 2+ Lachman on the right compared to normal on the left.  The knee was stable to varus and valgus stresses.  He was tender to palpation throughout his patellofemoral articulation as well as his joint line, more medially than laterally.  He had full extension and about 120 degrees of flexion, with pain at the extremes.  X-rays revealed tricompartmental degenerative arthritis.  His bone tunnels were visible, as well as the endo button on the distal femur.  All were in good position.  

A May 22, 2007 VA orthopedic treatment record notes that the Veteran was seen for his third in a series of three Synvisc injections.  Examination of the right knee demonstrated mild tenderness to palpation along the lateral margin of the right knee.  Varus and valgus stress was negative.  There was tenderness to palpation throughout his patellofemoral articulation.  Range of motion of the right knee was 120 degrees of flexion and full extension.  No hypertension was found.  

The May 2007 VA examination report reflects that the Veteran underwent arthroscopic surgery on his right knee in August 1991 after having a varus injury and pain.  He also underwent right synovial plica resection.  However, he continued to have pain, and in the last year his symptoms have gotten worse.  He currently takes nonsteroidal anti-inflammatory medication, uses a brace, and exercises according to a program.  He also underwent right ACL reconstruction in June 1998.  He stated that he can stand for three to eight hours, with only short rest periods.  He can walk more than 1/4 of a mile, but less than one mile.  Symptoms include pain and stiffness.  The Veteran denied deformity, giving way, instability, weakness, dislocation or subluxation, locking episodes, effusion, flare-ups, and inflammation.  Physical examination revealed antalgic gait.  There was no abnormal weight bearing.  Extension was from 135 to zero degrees.  There was no pain or additional loss of motion on repetitive use.  Flexion was from zero to 130 degrees.  Pain began at 130 degrees.  Passive range of motion was to 135 degrees with pain beginning at 130 degrees.  There was no additional loss of motion on repetitive use.  There was also no loss of bone, inflammatory arthritis, or joint ankylosis.  The examiner found crepitus, tenderness, and painful movement.  There was no mass behind the knee, clicks or snaps, grinding, instability, or patellar abnormality.  There was an absent meniscus, grinding, and crepitation.  There was no effusion, dislocation, or locking.  X-ray studies revealed no acute fracture.  There was narrowing of the medial joint space with associated hypertrophic spurring of articular margins consistent with degenerative joint disease.  There was no significant joint effusion.  Postsurgical changes related to the anterior cruciate ligament repair were identified.  The impression was degenerative changes of the knee; postoperative changes related to previous ACL repair.  The examiner opined that the disability has significant effects on the Veteran's general occupation in terms of decreased mobility, problems with lifting and carrying, and pain.  There is a moderate effect on sports, and a mild effect on chores, shopping, exercise, and recreation.  There is no effect on feeding, bathing, dressing, toileting, and grooming.  It was noted that the claims file was reviewed.

A July 2008 VA treatment record notes that the Veteran was seen for continuing, worsening pain and the desire to undergo total knee arthroplasty.  It was noted that Synvisc injections, physical therapy, ibuprofen and bracing have failed.  Right knee examination revealed crepitus on range of motion, mild tenderness to valgus and varus stressing, positive Lachman test showing ACL instability in both flexion and knee extension, 4/5 strength, and no effusion.  There was tenderness to palpation over the lateral and medial joint lines, medial greater than lateral.  X-rays showed evidence of ACL repair.  The assessment was right knee degenerative joint disease and unstable ACL.  

The Board notes that the Veteran has not undergone a VA examination since he had his total right knee arthroplasty in September 2008.  As such, a new VA examination is necessary in order to determine the current severity of his right knee disability.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Additionally, the Board notes that the only treatment records in the claims file which pertain to the right knee disability during the time period prior to the September 2008 total knee arthroplasty are from May 2007, and then not until July 2008.  Because it appears that the Veteran received ongoing treatment for his right knee disability through VA, and he has not alleged any private treatment, the Board finds that while the case is being remanded, it should be determined if there are any outstanding VA treatment records dating from June 2007 through June 2008.  If such records are found, they should be associated with the claims folder.

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Because the Board has determined that a medical examination is necessary in this case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dating from June 2007 through June 2008, as well as any outstanding current treatment records, dating from October 2008 to the present, and associate them with the claims file.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right knee disability. 

The examiner should report all signs and symptoms necessary for rating the right knee disability under the rating criteria.  In particular, the examiner should comment on whether the prosthetic replacement of the knee joint is accompanied by chronic residuals consisting of severe painful motion or weakness in the affected extremity, or whether there are intermediate degrees of residual weakness, pain, or limitation of motion.

If there is found to be intermediate degrees of residual weakness, pain, or limitation of motion, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


